        Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 1 of 24



 1   XAVIER BECERRA                                            LETITIA JAMES
     Attorney General of California                            Attorney General of the State of New York
 2   SARAH E. MORRISON                                         PHILIP BEIN
     ERIC KATZ                                                 Senior Counsel
 3   Supervising Deputy Attorneys General                      TIMOTHY HOFFMAN*
     CATHERINE M. WIEMAN, SBN 222384                           Senior Counsel
 4   TATIANA K. GAUR, SBN 246227                                 Office of the Attorney General
     ROXANNE J. CARTER, SBN 259441                               Environmental Protection Bureau
 5   JESSICA BARCLAY-STROBEL, SBN 280361                         28 Liberty Street
     BRYANT B. CANNON, SBN 284496                                New York, NY 10005
 6   Deputy Attorneys General                                    Telephone: (716) 853-8465
       300 South Spring Street, Suite 1702                       Fax: (716) 853-8579
 7     Los Angeles, CA 90013                                     Email: Timothy.Hoffman@ag.ny.gov
       Telephone: (213) 269-6329                               Attorneys for Plaintiff State of New York
 8     Fax: (916) 731-2128
       E-mail: Tatiana.Gaur@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by and
     through Attorney General Xavier Becerra and
10   California State Water Resources Control Board
     [Additional Parties and Counsel Listed on
11   Signature Page]
12                            IN THE UNITED STATES DISTRICT COURT

13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

14   STATE OF CALIFORNIA, BY AND THROUGH
     ATTORNEY GENERAL XAVIER BECERRA AND                         Case No. 3:20-cv-03005-RS
15   CALIFORNIA STATE WATER RESOURCES CONTROL
     BOARD, STATE OF NEW YORK, STATE OF                          PLAINTIFFS’ OPPOSITION TO
16   CONNECTICUT, STATE OF ILLINOIS, STATE OF                    MOTIONS TO INTERVENE BY:
     MAINE, STATE OF MARYLAND, STATE OF                          (1) BUSINESS ORGANIZATIONS
17   MICHIGAN, STATE OF NEW JERSEY, STATE OF NEW                 (ECF No. 43); AND (2) CHANTELL
     MEXICO, STATE OF NORTH CAROLINA EX REL.                     AND MICHAEL SACKETT (ECF
18   ATTORNEY GENERAL JOSHUA H. STEIN, STATE OF                  No. 45)
     OREGON, STATE OF RHODE ISLAND, STATE OF
19   VERMONT, STATE OF WASHINGTON, STATE OF                      Action Filed: May 1, 2020
     WISCONSIN, COMMONWEALTHS OF
20   MASSACHUSETTS AND VIRGINIA, THE NORTH                       [No hearing per Court Order, ECF No.
     CAROLINA DEPARTMENT OF ENVIRONMENTAL                        80]
21   QUALITY, THE DISTRICT OF COLUMBIA, AND THE
     CITY OF NEW YORK,
22                                       Plaintiffs,
                  v.
23
      ANDREW R. WHEELER, AS ADMINISTRATOR OF
24    THE UNITED STATES ENVIRONMENTAL
      PROTECTION AGENCY; UNITED STATES
25    ENVIRONMENTAL PROTECTION AGENCY; R. D.
      JAMES, AS ASSISTANT SECRETARY OF THE ARMY
26    FOR CIVIL WORKS; AND UNITED STATES ARMY
      CORPS OF ENGINEERS,
27
                                               Defendants.
28

                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 2 of 24



 1                                                     TABLE OF CONTENTS
 2                                                                                                                                        Page
 3   INTRODUCTION .......................................................................................................................... 1
     ARGUMENT .................................................................................................................................. 2
 4
          I.   Intervention as of Right Must Be Denied Because the Proposed Intervenors
 5             Have Failed to Establish that the Agencies Will Not Adequately Represent
               Their Interests.......................................................................................................... 2
 6             A.          The Proposed Intervenors Cannot Satisfy the First Factor Because
                           They Have Not Identified Any Potentially Meritorious Arguments
 7                         They Will Raise that the Agencies Will Neglect. ....................................... 3
 8                         1.          The Business Organizations Do Not Identify Any
                                       Arguments They Will Make that the Agencies Will Neglect. ........ 3
 9                         2.          The Sacketts Have Similarly Failed to Identify Any
                                       Arguments They Will Make But the Agencies Will Neglect. ........ 7
10
               B.          The Proposed Intervenors Cannot Satisfy the Second Factor
11                         Because They Have Not Established that the Agencies May Be
                           Unwilling to Defend the 2020 Rule in the Future....................................... 8
12                         1.          Business Organizations’ Speculation About the Agencies’
                                       Potential Unwillingness to Defend the 2020 Rule Fails to
13                                     Support Intervention........................................................................ 8
14                         2.          The Sacketts’ Argument Based on Speculation About the
                                       “Vicissitudes of Agency Politics” Similarly Fails to Support
15                                     Intervention. .................................................................................... 9
               C.          The Proposed Intervenors Fail to Meet the Third Factor Because
16                         They Do Not Offer Necessary Elements to This Litigation........................ 9
17                         1.          The Business Organizations Should Be Denied Intervention
                                       Because Their Participation Would Be Redundant......................... 9
18                         2.          The Sacketts Similarly Have Failed to Show They Will
                                       Raise Any Potentially Meritorious Arguments that the
19                                     Agencies Will Neglect. ................................................................. 10
20        II.  The Proposed Intervenors Also Have Failed to Meet Their Burden to Show
               They Are Entitled to Permissive Intervention....................................................... 12
21        III. If Intervention Is Granted, the Court Should Impose Conditions to Avoid
               Delay and Prejudice to Plaintiffs........................................................................... 13
22
     CONCLUSION ............................................................................................................................. 14
23

24

25

26

27

28
                                                                    i
                                    Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                               Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 3 of 24



 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                       Page
 3
     CASES
 4
     Arakaki v. Cayetano
 5      324 F.3d 1078 (9th Cir. 2003).........................................................................................2, 10, 13
 6
     Army Corps of Eng’rs v. Hawkes Co.
 7      136 S. Ct. 1807 (2016) ..........................................................................................................7, 11

 8   California ex rel. Lockyer v. United States
        450 F.3d 436 (9th Cir. 2006).......................................................................................3, 7, 10, 11
 9
     Camp v. Pitts
10     411 U.S. 138 (1973) ............................................................................................................11, 13
11   Dep’t of Fair Employment & Hous. v. Lucent Techs., Inc.
12      642 F.3d 728 (9th Cir. 2011).......................................................................................3, 9, 11, 14

13   Ellis v. Bradbury
         No. C-13-1266 MMC, 2013 WL 4777201 (N.D. Cal. Sept. 6, 2013) ......................................14
14
     Forest Conservation Council v. U.S. Forest Serv.
15      66 F.3d 1495 (9th Cir. 1995).......................................................................................................5
16   Freedom from Religion Found., Inc. v. Geithner
        644 F.3d 836 (9th Cir. 2011)...............................................................................................2, 8, 9
17

18   League of United Latin Am. Citizens v. Wilson
        131 F.3d 1297 (9th Cir. 1997)........................................................................................... passim
19
     Motor Vehicle Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.
20      463 U.S. 29 (1983) ....................................................................................................................10
21   Nat. Res. Def. Council v. EPA
        735 F.3d 873 (9th Cir. 2013).....................................................................................................11
22

23   Nw. Forest Res. Council v. Glickman
        82 F.3d 825 (9th Cir. 1996).....................................................................................................2, 6
24
     People of State of California v. Tahoe Reg’l Planning Agency
25      792 F.2d 775 (9th Cir. 1986)...........................................................................................4, 10, 12

26   Perry v. Proposition 8 Official Proponents
        587 F.3d 947 (9th Cir. 2009)............................................................................................. passim
27

28
                                                                   ii
                                   Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                              Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 4 of 24



 1                                                    TABLE OF AUTHORITIES
                                                            (continued)
 2                                                                                                                                             Page
 3   Prete v. Bradbury
        438 F.3d 949 (9th Cir. 2006)...................................................................................................2, 9
 4
     Rapanos v. United States
 5
        547 U.S. 715 (2006) ......................................................................................................3, 4, 7, 10
 6
     S.C. Coastal Conservation League v. Pruitt
 7      No. 18-CV-330-DCN, 2018 WL 2184395 (D.S.C. May 11, 2018)............................................6

 8   Sackett v. EPA
        566 U.S. 120 (2012) ..............................................................................................................7, 11
 9
     Sierra Club, Inc. v. EPA
10       358 F.3d 516 (7th Cir. 2004).......................................................................................................8
11
     Sierra Club v. Espy
12       18 F.3d 1202 (5th Cir. 1994).......................................................................................................5

13   Spangler v. Pasadena City Bd. Of Ed.
        552 F.2d 1326 (9th Cir. 1977)...................................................................................................12
14
     Utah Ass’n of Counties v. Clinton
15      255 F.3d 1246 (10th Cir. 2001).................................................................................................11
16   Wilderness Soc. v. U.S. Forest Serv.
17      630 F.3d 11373 (9th Cir. 2011)...................................................................................................5

18   STATUTES

19   Clean Water Act...................................................................................................................... passim

20   COURT RULES
21   Fed. R. Civ. P.
        Rule 24 ......................................................................................................................................14
22
        Rule 24(a)....................................................................................................................................1
23      Rule 24(a)(2) ...............................................................................................................................2
        Rule 24(b) .............................................................................................................................1, 12
24
     OTHER AUTHORITIES
25
     Executive Order 13778 .....................................................................................................................4
26
     The Navigable Waters Protection Rule: Definition of “Waters of the United
27      States,” 85 Fed. Reg. 22,250 (Apr. 21, 2020).................................................1, 3, 4, 5, 7, 10, 11
28
                                                                            iii
                                     Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                                Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 5 of 24



 1                                             INTRODUCTION

 2         Plaintiffs oppose the motions to intervene filed by the Business Organizations 1 and the

 3   Sacketts (collectively, Proposed Intervenors) in this challenge to The Navigable Waters

 4   Protection Rule: Definition of “Waters of the United States,” 85 Fed. Reg. 22,250 (Apr. 21,

 5   2020) 2 (2020 Rule). The motions to intervene should be denied because the Business

 6   Organizations and the Sacketts each have failed to meet their burden to show that intervention to

 7   defend the 2020 Rule alongside the defendant Agencies (Agencies) is warranted.

 8         Proposed Intervenors cannot show they are entitled to intervention as of right under Rule

 9   24(a) of the Federal Rules of Civil Procedure because they have not presented evidence to rebut

10   the presumption that their interests are adequately represented by the Agencies. In fact, Proposed

11   Intervenors have failed to demonstrate that they meet any of the three factors the Ninth Circuit

12   uses to determine the inadequacy of representation requirement.

13         Proposed Intervenors similarly fail to demonstrate they should be allowed leave to

14   intervene permissively under Rule 24(b) of the Federal Rules of Civil Procedure. The same

15   infirmities in the Proposed Intervenors’ motions that require denying intervention as of right also

16   demonstrate that this Court should exercise its discretion to deny their alternative requests for

17   permissive intervention, particularly given that Plaintiffs would be unduly prejudiced if

18   intervention by the Proposed Intervenors is allowed.

19         Accordingly, Plaintiffs respectfully request that this Court deny the motions to intervene

20   filed by the Proposed Intervenors. If the Court is inclined to rule otherwise, then Plaintiffs

21   respectfully request that only one motion be granted because intervention by the Business

22   Organizations and the Sacketts would be needlessly duplicative given that they purport to

23
            1
              The Business Organizations are the American Farm Bureau Federation; American
24   Petroleum Institute; American Road and Transportation Builders Association; Chamber of
25   Commerce of the United States of America; Edison Electric Institute; Leading Builders of
     America; National Alliance of Forest Owners; National Association of Home Builders; National
26   Cattlemen’s Beef Association; National Corn Growers Association; National Mining Association;
     National Pork Producers Council; National Stone, Sand, and Gravel Association; Public Lands
27   Council; and U.S. Poultry & Egg Association. ECF No. 43 at 1.
            2
              The 2020 Rule is available at https://www.federalregister.gov/documents/2020/04/21/
28   2020-02500/the-navigable-waters-protection-rule-definition-of-waters-of-the-united-states.
                                                     1
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
          Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 6 of 24



 1   represent the same interests. Alternatively, if this Court is inclined to grant intervention to both

 2   the Business Organizations and the Sacketts, Plaintiffs request that the Court issue an order

 3   requiring the intervenors to file consolidated briefs and providing other safeguards to mitigate the

 4   prejudice to Plaintiffs and the burden on judicial resources.

 5                                                ARGUMENT
 6   I.     INTERVENTION AS OF RIGHT MUST BE DENIED BECAUSE THE PROPOSED
            INTERVENORS HAVE FAILED TO ESTABLISH THAT THE AGENCIES WILL NOT
 7          ADEQUATELY REPRESENT THEIR INTERESTS.
 8          Proposed Intervenors seek to intervene as of right under Rule 24(a)(2) of the Federal Rules
 9   of Civil Procedure, which has several “requirements,” including that a proposed intervenor’s
10   “interest must not be adequately represented by existing parties.” Arakaki v. Cayetano, 324 F.3d
11   1078, 1083 (9th Cir. 2003). The Ninth Circuit applies a three-factor test to determine whether
12   “existing parties adequately represent” a proposed intervenors’ interest. Id. at 1086. This test
13   considers: “(1) whether the interest of a present party is such that it will undoubtedly make all of
14   a proposed intervenor’s arguments; (2) whether the present party is capable and willing to make
15   such arguments; and (3) whether a proposed intervenor would offer any necessary elements to the
16   proceeding that other parties would neglect.” Id. The burden to establish these factors is on the
17   proposed intervenor. Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 838 (9th Cir. 1996)
18   (NFRC).
19          Where, as here, the “ultimate objective for both defendant and intervenor-defendants is
20   upholding the validity of” a government action, “a presumption arises that [the government]
21   defendant is adequately representing intervenor-defendants’ interests.” Prete v. Bradbury, 438
22   F.3d 949, 957 (9th Cir. 2006); Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836,
23   841 (9th Cir. 2011) (where proposed intervenors “presented no evidence that would lead us to
24   doubt that the federal defendants’ ultimate objective is to uphold the challenged” government
25   action, the “presumption of adequate representation applies”). This “presumption can be rebutted
26   only by ‘a compelling showing to the contrary.’” Freedom from Religion, 644 F.3d at 841
27   (quoting Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 951 (9th Cir. 2009)).
28          Here, the presumption of adequate representation applies and Proposed Intervenors have
                                                     2
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 7 of 24



 1   not overcome it. The Proposed Intervenors and the Agencies share the goal of defending the

 2   2020 Rule to ensure a narrower definition of “waters of the United States” than in prior rules.

 3   See, e.g., Business Organizations’ Motion (ECF No. 43) at 5, 13 (seeking to defend 2020 Rule to

 4   oppose a “return to a broader definition of WOTUS and greater federal regulation” under 2015

 5   Rule); Sacketts’ Motion to Intervene (ECF No. 45) at 10 (arguing that the 2020 Rule’s narrower

 6   definition of “adjacent wetlands” must be upheld because it is mandated by the controlling

 7   plurality opinion in Rapanos v. United States, 547 U.S. 715 (2006) (Rapanos)); 85 Fed. Reg. at

 8   22,266, 22,273, 22,289, 22,309, 22,278-79 (rejecting the “waters of the United States” definition

 9   in the 2015 Rule and relying on the Rapanos plurality opinion to narrow the definitions of

10   “waters of the United States” and “adjacent wetlands” in the 2020 Rule). The Proposed

11   Intervenors have failed to make the “very compelling showing” required to rebut this presumption

12   of adequate representation, and the Court should deny leave to intervene. Dep’t of Fair

13   Employment & Hous. v. Lucent Techs., Inc., 642 F.3d 728, 740 (9th Cir. 2011).

14         A.    The Proposed Intervenors Cannot Satisfy the First Factor Because They
                 Have Not Identified Any Potentially Meritorious Arguments They Will
15               Raise that the Agencies Will Neglect.
16               1.    The Business Organizations Do Not Identify Any Arguments They
                       Will Make that the Agencies Will Neglect.
17

18         Where intervenors have been able to “overcome” the presumption of adequate

19   representation, they have done so “through the presentation of direct evidence that the United

20   States will take a position that actually compromises” the government action the intervenors seek

21   to defend. California ex rel. Lockyer v. United States, 450 F.3d 436, 445 (9th Cir. 2006)

22   (Lockyer). For example, in Lockyer, which the Business Organizations cite, the government’s

23   neglect of the intervenors’ arguments was “not just a theoretical possibility; it ha[d] already done

24   so” on summary judgment. Id. at 444.

25         The Business Organizations do not identify with specificity any argument they will raise if

26   allowed to intervene in this action, much less an argument they will raise that the Agencies may

27   neglect. Nor do the Business Organizations present any evidence that the Agencies will take a

28   position that contradicts the Business Organizations’ position. In fact, as the Business
                                                      3
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 8 of 24



 1   Organizations admit, by limiting the “scope of the agencies’ jurisdiction,” the 2020 Rule adopts

 2   an interpretation of the Clean Water Act (CWA) advocated by the Business Organizations in their

 3   comments submitted to the Agencies during the rulemaking process. ECF No. 43 at 12-14.

 4   Further, the Business Organizations note that, in other litigation, they have “argued against a

 5   definition of WOTUS that violates the Constitution and unlawfully expands the agencies’

 6   regulatory jurisdiction under the CWA, and explained the need for regulatory predictability and

 7   consistency.” ECF No. 43 at 13. But those arguments are made by the Agencies in the 2020

 8   Rule, which states that interpreting “waters of the United States” narrowly so as to curtail the

 9   Agencies’ jurisdiction is required by “Constitutional and statutory limitations,” 85 Fed. Reg. at

10   22,262, 22,273, and the need for “greater regulatory predictability.” 85 Fed. Reg. at 22,252,

11   22,270, 22,272-22,273, 22,317-18, 22,331. Moreover, the Agencies have repeated those

12   arguments in their opposition to Plaintiffs’ preliminary injunction. ECF No. 106 at 13, 19, 22, 37.

13         Nor do the Business Organizations point to evidence that “the government [is] less than

14   enthusiastic about” mounting a defense, as intervenors have done in cases where intervention was

15   granted. League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1305 (9th Cir. 1997)

16   (LULAC). Here, as in cases where intervention has been denied, the Executive Branch “issued an

17   executive order” and has offered “outspoken support for” the government action challenged,

18   demonstrating the federal government’s willingness to defend its actions. Id.; 85 Fed. Reg. at

19   22,259, 22,261, 22,270 (discussing President Trump’s Executive Order 13778 “direct[ing]” the

20   Agencies to “rescind[] or revis[e]” the 2015 Rule and to interpret the “waters of the United

21   States” consistent with the Rapanos plurality opinion, which the Agencies did by promulgating

22   the 2020 Rule).

23         The Business Organizations’ generalized assertions that the Agencies, “as neutral

24   regulatory bodies, cannot represent the interests of the regulated business community with the

25   same perspective and vigor” are insufficient to overcome the presumption of adequacy of

26   representation by the Agencies. ECF No. 43 at 6; see People of State of California v. Tahoe Reg'l

27   Planning Agency, 792 F.2d 775, 779 (9th Cir. 1986) (proposed intervenor’s assertion that it

28   would “argue[] its interests more vigorously than existing parties d[id] not amount to a showing
                                                     4
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 9 of 24



 1   of inadequate representation of its interests”). Regardless, the Agencies continue to “vigorously

 2   defend[]” the 2020 Rule, as shown in their opposition 3 to Plaintiffs’ “motion for a preliminary

 3   injunction.” LULAC, 131 F.3d at 1305.
 4         Similarly unavailing is the Business Organizations’ assertion that intervention as of right is
 5   required because the “interest of private business is just one among many varied and often
 6   competing constituencies represented by the agencies.” ECF No. 43 at 16. Protecting the ability
 7   of private entities, such as the Business Organizations, to use and enjoy their private property,
 8   ECF No. 43 at 12, is one of the reasons the Agencies adopted a narrow interpretation of the Clean
 9   Water Act’s scope in the 2020 Rule. 85 Fed. Reg. at 22,270 (adopting 2020 Rule to avoid
10   “troubling questions regarding the Government’s power to cast doubt on the full use and
11   enjoyment of private property”). While the Business Organizations cite Forest Conservation
12   Council v. U.S. Forest Service, that case is inapposite because there the intervenors were not
13   private businesses but rather the State of Arizona and one of its counties, which intervened to
14   protect their “non-economic interests, such as the environmental health of, and wildfire threats to,
15   state lands.” 66 F.3d 1489, 1497 (9th Cir. 1995). The Court found intervention warranted
16   because the federal government “is not charged with a duty to represent these asserted interests”
17   by state and county governments. Id. at 1499, abrogated on other grounds by Wilderness Soc. v.
18   U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011) (emphasis added).
19         The Business Organizations’ reliance on two out-of-circuit cases to argue that they can
20   “satisfy” their burden by simply asserting that the “government must represent the broad public
21   interest, not just the economic concerns” of a particular industry is misplaced. ECF No. 43 at 16.
22   These cases do not actually stand for that proposition and, regardless, are distinguishable. First,
23   unlike the Business Organizations here, the intervenors in Sierra Club v. Espy were allowed to
24   intervene after the government issued a letter interpreting a preliminary injunction broadly to bar
25   future activities directly interfering with intervenors’ interests. 18 F.3d 1202, 1204 (5th Cir.
26   1994). The court did not rely on general assertions by the intervenors but rather on specific
27   evidence, holding that the intervenors had “demonstrated, through [the government’s] letter …
28          3
                ECF No. 106 at 13, 19, 22, 37.
                                                           5
                            Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                       Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 10 of 24



 1   that the government’s representation of their interest is inadequate.” Id. at 1207–08. Here, in

 2   contrast, the Business Organizations point to no evidence that the Agencies will adopt a position

 3   that is contrary to the Business Organizations’ interests. Rather, as the Business Organizations

 4   concede, the 2020 Rule adopts a narrow interpretation of the Clean Water Act that limits the

 5   “scope of the agencies’ jurisdiction,” consistent with the Business Organizations’ comments

 6   during the rulemaking and in a manner that “benefit[s] their members.” ECF No. 43 at 12-14.

 7   Second, the Business Organizations cite dicta from an unpublished South Carolina district court

 8   case which held it was “unnecessary” to decide “whether the standards for mandatory

 9   intervention [as of right] are satisfied.” S.C. Coastal Conservation League v. Pruitt, No. 18-CV-

10   330-DCN, 2018 WL 2184395, at *9 (D.S.C. May 11, 2018). That decision does not address,

11   much less justify, intervention as of right under the Ninth Circuit’s three-factor test.

12         Finally, the Business Organizations’ participation in other lawsuits against or involving the

13   EPA does not prove that the Agencies are inadequate representatives in the present case. ECF

14   No. 43 at 13-15. The Ninth Circuit has upheld the denial of intervention even where the proposed

15   defendant-intervenor not only had “sued the government numerous times” but “disagreed” as to

16   the correct position to take in opposing injunctive relief. NFRC, 82 F.3d at 838 (9th Cir. 1996).

17   The Court denied intervention because the government and the intervenor were both “seeking the

18   same limited interpretation” of a statute. Id.; see also Perry, 587 F.3d at 951 (affirming denial of

19   intervention notwithstanding proposed intervenors’ other “lawsuits” challenging similar law to

20   that at issue in case where intervention was sought). 4 The same is true here, where the Business

21   Organizations and the Agencies are seeking to defend the 2020 Rule’s narrow interpretation of
22   “waters of the United States.”
23         For these reasons, the Business Organizations have failed to meet their burden to show that
24   the Agencies will not adequately represent their interests under the first factor of the Ninth
25   Circuit’s test.
26
             4
              The Business Organizations note that some unspecified subset of them have “been
27   involved in some” cases challenging prior rules interpreting the Clean Water Act that were issued
     in 2015 and 2019. ECF No. 43 at 3-4 & n.2. But they have not identified any case granting them
28   intervention as of right under the Ninth Circuit standard applicable here.
                                                       6
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 11 of 24



 1               2.    The Sacketts Have Similarly Failed to Identify Any Arguments They
                       Will Make But the Agencies Will Neglect.
 2

 3         The abovementioned Ninth Circuit authority likewise forecloses the Sacketts’ argument that

 4   their lawsuit against the EPA renders the Agencies inadequate representatives. ECF No. 45 at 9.

 5   As with the Business Organizations, the limited interpretation of “waters of the United States”

 6   urged by the Sacketts is in line with the Agencies’ position. ECF No. 45 at 5, 10; 85 Fed. Reg. at

 7   22,266, 22,273, 22,289, 22,309, 22,278-79.

 8         Nor is there any merit to the Sacketts’ suggestion that the Agencies are inadequate

 9   representatives because they have “a variety of regulatory interests,” whereas the Sacketts have

10   an interest as “private landowners” in being able to “develop, use, and enjoy their residential

11   property.” ECF No. 45 at 9. In fact, the Agencies specifically cited the Sacketts’ ongoing

12   litigation against the EPA to argue that the 2020 Rule is needed to provide regulatory certainty

13   and protect property owners, such as the Sacketts, from “the significant civil and criminal

14   penalties associated with the CWA.” 85 Fed. Reg. at 22,270 (citing Sackett v. EPA, 566 U.S.

15   120, 132 (2012) (Alito, J., concurring) and Army Corps of Eng’rs v. Hawkes Co., 136 S. Ct. 1807,

16   1816-17 (2016) (Kennedy, J., concurring)). Accordingly, the Agencies’ interest in construing the

17   Clean Water Act narrowly to protect property owners—including the Sacketts specifically—

18   aligns with the Sacketts’ interests in being able to develop their property without the need to

19   obtain a Clean Water Act permit. See ECF No. 45 at 7.

20         The Sacketts do identify one argument they will make that the Agencies will not: an

21   argument that the 2020 Rule is compelled by “the controlling plurality opinion in Rapanos.” ECF

22   No. 45 at 10. However, “just because the government theoretically may offer” a different defense

23   than the proposed defendant-intervenor “does not mean that the [latter] has overcome the

24   presumption of adequacy of representation.” Lockyer, 450 F.3d at 444. Rather, “the proposed

25   intervenor must demonstrate a likelihood that the government will abandon or concede a

26   potentially meritorious reading of the statute.” Id. at 444 (emphasis added). As discussed in

27   Section I.C.2 below, the Sacketts’ argument (that the Rapanos plurality opinion compelled the

28   Agencies to issue the 2020 Rule) was rejected by the Agencies and therefore cannot now be a
                                                    7
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 12 of 24



 1   basis to uphold the 2020 Rule. Accordingly, the Sacketts failed to establish inadequacy of

 2   representation under the first factor of the Ninth Circuit’s test.

 3         B.    The Proposed Intervenors Cannot Satisfy the Second Factor Because They
                 Have Not Established that the Agencies May Be Unwilling to Defend the
 4               2020 Rule in the Future.
 5               1.     Business Organizations’ Speculation About the Agencies’ Potential
                        Unwillingness to Defend the 2020 Rule Fails to Support Intervention.
 6
           The Business Organizations assert, without authority, that they are entitled to intervene
 7
     because “there is a risk that a change in Administration or policy could undermine the agencies’
 8
     resolve to defend the merits.” ECF No. 43 at 16. This “prospect of inadequate representation on
 9
     the part of future defendants in future years is purely speculative” and so cannot support
10
     intervention here. LULAC, 131 F.3d at 1304. If “speculation about the effects of a change of
11
     administration were sufficient to meet movant’s burden of demonstrating inadequate
12
     representation, then proposed intervenors could always satisfy” that requirement “if the defendant
13
     were a [ ] government entity.” Id. at 1307.
14
           The Business Organizations next argue that they are entitled to intervene because there is
15
     “no guarantee that the agencies” will appeal an adverse ruling, citing Sierra Club, Inc. v. EPA,
16
     358 F.3d 516 (7th Cir. 2004). ECF No. 43 at 16. 5 But the Ninth Circuit has rejected that
17
     argument as well. Freedom from Religion, 644 F.3d at 842. After all, “if the mere possibility that
18
     the federal defendants might decline to appeal were sufficient to rebut the presumption of
19
     adequacy, then nearly every case involving a federal defendant would be subject to intervention
20
     as of right.” Id. Unable to offer any “evidence that the government is not willing and able to
21
     appeal,” the Business Organizations have “fail[ed] to make a ‘compelling showing’ that would
22
     rebut the presumption that the federal government will adequately represent [their] interests.” Id.
23

24
            5
              The Business Organizations’ citation to this out-of-circuit case is all the more curious
25   because it denied intervention to proposed defendant-intervenors on grounds that would likewise
     here bar not only intervention but even amici status. Sierra Club, 358 F.3d at 518. There, the
26   court held that a proposed defendant-intervenor, the Illinois State Chamber of Commerce, lacked
     the requisite “interest relating to the property or transaction which is the subject of the action”
27   because “its concern” was simply “a political or programmatic one: the Chamber favors more
     business and less environmental regulation. That does not justify intervention. Indeed, it does not
28   necessarily justify even a filing as amicus curiae.” Id.
                                                         8
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 13 of 24



 1   (quoting Perry, 587 F.3d at 951).

 2               2.    The Sacketts’ Argument Based on Speculation about the
                       “Vicissitudes of Agency Politics” Similarly Fails to Support
 3                     Intervention.
 4         The abovementioned authority likewise forecloses the Sacketts’ argument that intervention

 5   is necessary because of the Agencies’ purported “institutional interest in preserving their

 6   judgment, power and discretion” and the “vicissitudes of agency politics” that has resulted in the

 7   2020 Rule “revers[ing] earlier rules issued by the very same agencies.” ECF No. 45 at 10. The

 8   Sacketts fail to explain how the Agencies’ “institutional interests” or “inconsistent positions” on

 9   the scope of the Clean Water Act’s jurisdiction show that the Agencies are “unable to mount an

10   effective defense.” Prete, 438 F.3d at 957. In any event, the Sacketts’ speculative “fears that the

11   federal defendants might” take a position contrary to the Sacketts is not enough to meet their

12   burden where there is “no evidence that the federal defendants actually have” done so in this

13   litigation. Freedom from Religion, 644 F.3d at 842 (presumption of adequate representation was

14   not overcome when proposed intervenor failed to present evidence that the federal government

15   would argue a narrower interpretation of the challenged statute); Prete, 438 F.3d at 958 (error to

16   grant intervention because, absent “evidence,” it was not “sufficient to meet their burden of a

17   ‘compelling showing’” for intervenors to argue that government defendant “may be inclined” to

18   offer an argument contrary to that advanced by intervenors). Accordingly, the Sacketts’ “vague

19   speculation falls far short of a ‘very compelling showing’” required to rebut the presumption of

20   adequate representation. Lucent Technologies, 642 F.3d at 740.

21         C.    The Proposed Intervenors Fail to Meet the Third Factor Because They Do
                 Not Offer Necessary Elements to This Litigation.
22
                 1.    The Business Organizations Should Be Denied Intervention Because
23                     Their Participation Would Be Redundant.
24         The Business Organizations have not shown that they will offer necessary elements the

25   Agencies will neglect and, therefore, should be denied leave to intervene. Indeed, having failed

26   to articulate any arguments they will make if allowed to intervene, the Business Organizations

27   have not shown that their (unspecified) arguments are necessary to this litigation. In fact, as

28   detailed above in Section I.A.1, the Business Organizations admit that the 2020 Rule embraces
                                                     9
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 14 of 24



 1   the position that they advocated in comments submitted during the rulemaking, and the 2020 Rule

 2   itself relies on the same arguments the Business Organizations claim to have made in other

 3   litigation. Accordingly, far from offering necessary elements to this case, the Business

 4   Organizations’ “intervention would be redundant.” People of State of California v. Tahoe Reg’l

 5   Planning Agency, 792 F.2d 775, 779 (9th Cir. 1986) (affirming denial of intervention).

 6               2.    The Sacketts Similarly Have Failed to Show They Will Raise Any
                       Potentially Meritorious Arguments that the Agencies Will Neglect.
 7

 8         Even where the government “may not defend” a case “in the exact manner that” a proposed

 9   intervenor would, this does not mean the intervenor offers the requisite “necessary elements to

10   the proceeding.” Perry, 587 F.3d at 954 (9th Cir. 2009) (quoting Arakaki, 324 F.3d at 1086).

11   Rather, “to make a ‘very compelling showing’ of the government’s inadequacy, a proposed

12   intervenor must demonstrate a likelihood that the government will abandon or concede a

13   potentially meritorious reading of the statute.” Lockyer, 450 F.3d at 444 (emphasis added).

14         The sole argument the Sacketts claim the Agencies will neglect is foreclosed by well-

15   established law barring post-hoc justifications of agency rules. The Sacketts contend that the

16   Agencies will not defend the 2020 Rule’s “redefinition of ‘adjacent wetlands’” by making the

17   Sacketts’ preferred argument: that this redefinition “is legally compelled by Supreme Court

18   precedent – the controlling plurality opinion in Rapanos.” ECF No. 45 at 10. But in the 2020

19   Rule, the Agencies specifically rejected the argument that they are compelled to apply the

20   Rapanos plurality opinion. 85 Fed. Reg. at 22,273 (“The agencies disagree with commenters’

21   suggestion that the Executive Order requires the agencies to rely exclusively on Justice Scalia’s

22   opinion in Rapanos.”). Instead, in forging the 2020 Rule, the Agencies claim they “looked to the

23   text and structure of the CWA, as informed by its legislative history and Supreme Court

24   guidance, and took into account the agencies’ expertise, policy choices, and scientific principles.”

25   85 Fed. Reg. at 22,252 (emphasis added). Because an agency’s actions can be upheld only on the

26   basis of the agency’s contemporaneous justifications and cannot be supported by a rationale the

27   Agencies themselves rejected, the 2020 Rule cannot be defended with the Sacketts’ argument,

28   which is nothing more than a post-hoc rationalization. See Motor Vehicle Ass’n of U.S., Inc. v.
                                                    10
                          Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                     Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 15 of 24



 1   State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50 (1983) (“[A]n agency’s action must be upheld, if

 2   at all, on the basis articulated by the agency itself.”); see also Nat. Res. Def. Council v. EPA, 735

 3   F.3d 873, 884 (9th Cir. 2013) (a court’s review must “begin[] and end[] with the reasoning that

 4   the agency relied upon in making the decision”; courts cannot “revise [an agency’s]

 5   assumptions”); Camp v. Pitts, 411 U.S. 138, 142 (1973) (“the focal point of judicial review

 6   should be the administrative record already in existence, not some new record made initially in

 7   the reviewing court”). The Sacketts cannot defend the 2020 Rule with an argument that the

 8   Agencies rejected, and the Sacketts have not identified any other arguments that they will make

 9   but the Agencies will neglect. Therefore, the Sacketts have failed to meet their burden to show

10   that they will offer “potentially meritorious” arguments that are necessary elements to this

11   litigation. Lucent Technologies, 642 F.3d at 740-741 (quoting Lockyer, 450 F.3d at 443–44).

12         The Sacketts’ reliance on out-of-circuit authority to argue that, as “private landowners,”

13   they “provide an important perspective which is currently absent from the case” is unavailing.

14   ECF No. 45 at 10-11 (citing Utah Ass’n of Counties v. Clinton, 255 F.3d 1246, 1255 (10th Cir.

15   2001)). The Ninth Circuit has rejected intervention notwithstanding that the intervenor “offer[ed]

16   a ‘unique perspective’ on the validity of” the challenged government action. LULAC, 131 F.3d at

17   1305 n.3.

18         Moreover, the perspective the Sacketts purport to offer is one which the Agencies

19   specifically promoted in adopting the 2020 Rule. In explaining their reasons for adopting the

20   2020 Rule, the Agencies quoted the Sacketts’ case against EPA to decry “the uncertain reach of

21   the Clean Water Act and the draconian penalties imposed” for violations on property owners and

22   the “troubling questions regarding the Government’s power to cast doubt on the full use and

23   enjoyment of private property.” 85 Fed. Reg. at 22,270 (quoting Sackett, 566 U.S. at 132 (Alito,

24   J., concurring) and Hawkes, 136 S. Ct. at 1816-17 (Kennedy, J., concurring)).

25         In short, “the real differences between” the Sacketts and the Agencies “boil down to

26   strategy calls,” namely, whether the Agencies should advance an argument that they previously

27   rejected and which is precluded by well-established law. Perry, 587 F.3d at 954. The Sacketts

28   cite no authority holding that intervention as of right is required under such circumstances, and
                                                       11
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 16 of 24



 1   Ninth Circuit law is squarely to the contrary. See League of United Latin Am. Citizens v. Wilson,

 2   131 F.3d 1297, 1306 (9th Cir. 1997) (upholding denial of intervention where differences between

 3   proposed intervenors and government amounted to “a disagreement over litigation strategy or

 4   legal tactics”).

 5         Given that the Proposed Intervenors have not satisfied any prongs of the Ninth Circuit’s

 6   three-factor test for inadequate representation, the Court should deny their requests to intervene as

 7   of right.

 8   II.   THE PROPOSED INTERVENORS ALSO HAVE FAILED TO MEET THEIR BURDEN TO
           SHOW THEY ARE ENTITLED TO PERMISSIVE INTERVENTION.
 9

10         The same infirmities in the Proposed Intervenors’ motions that require denying intervention
11   as of right also demonstrate that permissive intervention is unwarranted. Even where a motion
12   for intervention is timely and the proposed intervenor’s claim or defense “shares with the main
13   action a common question of law or fact,” permissive intervention is unwarranted where it would
14   “unduly delay or prejudice the adjudication of the rights of the original parties.” Fed. Rule. Civ.
15   Proc. 24(b). The Ninth Circuit considers a number of factors to determine whether permissive
16   intervention should be granted, including: (1) “whether the intervenors’ interests are adequately
17   represented by other parties”; (2) the “legal position they seek to advance and its relation to the
18   merits of the case”; (3) “whether intervention will prolong or delay the litigation” or otherwise
19   prejudice the original parties; and (4) whether the proposed intervenor will “significantly
20   contribute to full development of the underlying factual issues in the suit.” Spangler v. Pasadena
21   City Bd. Of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977).
22         As to the first factor, the Ninth Circuit has repeatedly upheld the denial of permissive
23   intervention where, as here, the proposed “intervenors’ interests are adequately represented by
24   other parties.” Perry, 587 F.3d at 955; Tahoe Reg’l Planning Agency, 792 F.2d at 779.
25         The second and third factors also counsel against intervention. As explained above in
26   Section I.C.2, the sole argument the Sacketts would raise if allowed to intervene must fail as a
27   matter of law. In addition, as set forth in Section I.A.1, the Business Organizations have not
28   identified any arguments they would raise if allowed to intervene, and the arguments they have
                                                     12
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 17 of 24



 1   made in their comments and other litigation are duplicative of those the Agencies advanced in the

 2   2020 Rule and in opposing Plaintiffs’ preliminary injunction motion. Given that the Proposed

 3   Intervenors would present redundant or meritless arguments, their intervention would “consume

 4   additional time and resources of both the Court and the parties” and the ensuing “delay

 5   occasioned by intervention outweigh[s] the value added by the [Proposed Intervenors’]

 6   participation in the suit.” Perry, 587 F.3d at 955–956.

 7         Finally, as to the fourth factor, the Proposed Intervenors will not significantly contribute to

 8   the development of the factual issues in the suit because they have provided no grounds for

 9   expanding the evidence in this case beyond the administrative record. See Camp, 411 U.S. at 142

10   (“the focal point of judicial review should be the administrative record already in existence, not

11   some new record made initially in the reviewing court”).

12         For these reasons, the Court should exercise its discretion and deny permissive intervention

13   by the Proposed Intervenors.

14   III. IF INTERVENTION IS GRANTED, THE COURT SHOULD IMPOSE CONDITIONS TO
          AVOID DELAY AND PREJUDICE TO PLAINTIFFS.
15

16         If this Court is inclined to grant intervention, Plaintiffs request that the Court only grant one
17   of the two motions to intervene because both the Business Organizations and the Sacketts purport
18   to represent the same interests. The Ninth Circuit has upheld the denial of intervention to one
19   intervenor where the government or “a similarly situated intervenor” was “capable and willing to
20   make all of [the proposed intervenor’s] arguments.” Arakaki, 324 F.3d at 1086–87. Here, the
21   only “perspective” the Sacketts claim to offer that is purportedly “absent from the case” is that of
22   “private landowners.” ECF No. 45 at 10. But that perspective is adequately represented by not
23   only the Agencies (as described above) but also the Business Organizations, who claim to
24   “represent countless businesses that own and/or use land for a broad variety of business
25   purposes.” ECF No. 43 at 2 (emphasis added). Given that each Proposed Intervenor has the
26   burden to show it offers “necessary elements to the proceeding,” not merely different “litigation
27   strategy or tactics,” allowing intervention by both would be needlessly duplicative. Perry, 587
28   F.3d at 954.
                                                         13
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 18 of 24



 1         That said, if this Court is inclined to allow intervention by both the Sacketts and the

 2   Business Organizations, their similar interests warrant an order requiring that:

 3               x   The Sacketts and the Business Organizations shall file consolidated briefing in this

 4                   matter, including briefing for any motions they file or in response to any motions

 5                   filed by Plaintiffs or other participants in this litigation.

 6               x   To avoid duplicative arguments by intervenors, their consolidated briefs on

 7                   summary judgment or any other matters shall not exceed the page limit allotted by

 8                   the Local Rules for a single party. Alternatively, if intervenors are allowed to file

 9                   separate briefs, the total combined pages for those separate briefs shall not exceed

10                   the total pages permitted by the Local Rules for a single party.

11               x   The page limits for Plaintiffs’ briefing, including motions, shall be enlarged so that

12                   the total pages of Plaintiffs’ briefs are equal to the sum of the pages available to the

13                   intervenors and the Agencies.

14               x   Plaintiffs shall have an additional week to respond to briefs filed by intervenors. 6

15   Such reasonable limits on intervention will promote fairness, avoid duplication, and reduce the
16   burden on the Court and Plaintiffs. See Lucent Technologies, 642 F.3d at 741 (upholding
17   limitations on permissive intervention that barred “duplicative motions or oppositions” and any
18   “request for attorney’s fees”); Ellis v. Bradbury, No. C-13-1266 MMC, 2013 WL 4777201, at *2
19   (N.D. Cal. Sept. 6, 2013) (requirement to file a “joint motion” is a reasonable condition on
20   intervention); Fed. R. Civ. P. 24, Advisory Committee Notes to 1966 Amendments (“An
21   intervention of right under the amended rule may be subject to appropriate conditions or
22   restrictions responsive among other things to the requirements of efficient conduct of the
23   proceedings.”).
24                                                 CONCLUSION
25         For the foregoing reasons, Plaintiffs respectfully request that this Court deny the motions to
26   intervene filed by the Business Organizations (ECF No. 43) and the Sacketts (ECF No. 45).
27   Plaintiffs further request that, in the event the Court does grant leave to intervene to one or both
28          6
                Plaintiffs reserve the right to seek additional enlargement of time or page limits.
                                                         14
                             Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                        Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 19 of 24



 1   of the Proposed Intervenors, the Court impose reasonable conditions on such intervention to

 2   minimize the presentation of duplicative arguments.

 3
     Dated: June 4, 2020                                       Respectfully Submitted,
 4
                                                               XAVIER BECERRA
 5                                                             Attorney General of California
                                                               SARAH E. MORRISON
 6                                                             ERIC KATZ
                                                               Supervising Deputy Attorneys General
 7                                                             CATHERINE M. WIEMAN
                                                               ROXANNE J. CARTER
 8                                                             JESSICA BARCLAY- STROBEL
                                                               BRYANT B. CANNON
 9                                                             Deputy Attorneys General
10
                                                              /s/ Tatiana K. Gaur
11                                                             TATIANA K. GAUR
                                                               Deputy Attorney General
12                                                             Attorneys for Plaintiff State of California,
                                                               by and through Attorney General Xavier
13                                                             Becerra and California State Water
                                                               Resources Control Board
14

15

16   For the STATE OF NEW YORK                                For the STATE OF CONNECTICUT
     LETITIA JAMES                                            WILLIAM TONG
17   Attorney General of the State of New York                Attorney General
     Philip Bein
18   Senior Counsel                                            /s/ Matthew I. Levine
19                                                            Matthew I. Levine*
      /s/ Timothy Hoffman                                     David H. Wrinn*
20   Timothy Hoffman*                                         Assistant Attorneys General
     Senior Counsel                                           Office of the Attorney General
21   Office of the Attorney General                           165 Capitol Avenue
     Environmental Protection Bureau                          P.O. Box 120
22   28 Liberty Street                                        Hartford, CT 06141-0120
23   New York, NY 10005                                       Telephone: (860) 808-5250
     Telephone: (716) 853-8465                                Email: Matthew.Levine@ct.gov
24   Fax: (716) 853-8579                                      Email: David.Wrinn@ct.gov
     Email: Timothy.Hoffman@ag.ny.gov
25

26

27

28
                                                         15
                           Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                      Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 20 of 24



 1   For the STATE OF ILLINOIS                               For the STATE OF MAINE
     KWAME RAOUL                                             AARON M. FREY
 2   Attorney General                                        Maine Attorney General
 3
      /s/ Jason E. James                                      /s/ Jillian R. O’Brien
 4   Jason E. James (appearance pro hac vice)                Jillian R. O’Brien, Cal. SBN 251311
     Assistant Attorney General                              Assistant Attorney General
 5   Matthew J. Dunn                                         6 State House Station
     Chief, Environmental Enforcement/Asbestos               Augusta, Maine 04333-0006
 6                                                           Telephone: (207) 626-8800
     Litigation Division
 7   Office of the Attorney General                          Email: Jill.OBrien@maine.gov
     Environmental Bureau
 8   69 West Washington, 18th Floor
     Chicago, IL 60602
 9   Telephone: (312) 814-0660
     Email: jjames@atg.state.il.us
10

11

12   For the STATE OF MARYLAND                               For the STATE OF MICHIGAN
     BRIAN E. FROSH                                          DANA NESSEL
13   Attorney General of Maryland                            Attorney General of Michigan
14
      /s/ Joshua M. Segal                                     /s/ Daniel P. Bock
15   Joshua M. Segal*                                        Daniel P. Bock (appearance pro hac vice)
     Special Assistant Attorney General                       Assistant Attorney General
16   Office of the Attorney General                          Michigan Department of Attorney General
     200 St. Paul Place                                      Environment, Natural Resources and
17   Baltimore, MD 21202                                     Agriculture Division
18   Telephone: (410) 576-6446                               P.O. Box 30755
     Email: jsegal@oag.state.md.us                           Lansing, MI 48909
19                                                           Telephone: (517) 335-7664
                                                             Email: bockd@michigan.gov
20

21

22

23

24

25

26

27

28
                                                        16
                          Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                     Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 21 of 24



 1   For the STATE OF NEW JERSEY                             For the STATE OF NEW MEXICO
     GURBIR S. GREWAL                                        HECTOR BALDERAS
 2   Attorney General                                        Attorney General of New Mexico
 3
      /s/ Lisa Morelli                                        /s/ William Grantham
 4   Lisa Morelli, Cal. SBN 137092                           William Grantham (appearance pro hac vice)
     Deputy Attorney General                                 Assistant Attorney General
 5   Environmental Practice Group                            201 Third Street NW, Suite 300
     Division of Law                                         Albuquerque, New Mexico 87102
 6   R.J. Hughes Justice Complex                             Telephone: (505) 717-3520
 7   25 Market Street, P.O. Box 093                          Email: wgrantham@nmag.gov
     Trenton, New Jersey 08625
 8   Telephone: (609)376-2745
     Email: Lisa.Morrelli@law.njoag.gov
 9

10   For the STATE OF NORTH CAROLINA ex rel.                 For the STATE OF OREGON
     Attorney General Joshua H. Stein and for the            ELLEN F. ROSENBLUM
11   NORTH CAROLINA DEPARTMENT OF                            Attorney General of the State of Oregon
     ENVIRONMENTAL QUALITY
12
     JOSHUA H. STEIN                                          /s/ Paul Garrahan
13   Attorney General                                        Paul Garrahan (appearance pro hac vice)
     Daniel S. Hirschman                                     Attorney-in-Charge, Natural Resources
14   Senior Deputy Attorney General                          Section
                                                             Oregon Department of Justice
15    /s/ Amy L. Bircher                                     1162 Court St. NE
16   Amy L. Bircher*                                         Salem, OR 97301-4096
     Special Deputy Attorney General                         Telephone: (503) 947-4593
17   Marc Bernstein                                          Fax: (503) 378-3784
     Special Deputy Attorney General                         Email: paul.garrahan@doj.state.or.us
18   North Carolina Department of Justice
     P.O. Box 629
19   Raleigh, NC 27602
20   Telephone: (919) 716-6400
     Email: abircher@ncdoj.gov
21

22

23

24

25

26

27

28
                                                        17
                          Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                     Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 22 of 24



 1   For the STATE OF RHODE ISLAND                           For the STATE OF VERMONT
     PETER F. NERONHA                                        THOMAS J. DONOVAN, JR.
 2   Attorney General                                        Attorney General of Vermont
 3
      /s/ Alison B. Hoffman                                   /s/ Laura B. Murphy
 4   Alison B. Hoffman (appearance pro hac vice)             Laura B. Murphy (appearance pro hac vice)
     Special Assistant Attorney General                      Assistant Attorney General
 5   Office of the Attorney General                          109 State Street
     150 South Main Street                                   Montpelier, VT 05609
 6
     Providence, RI 02903                                    Telephone: (802) 828-3186
 7   Telephone: (401) 274-4400                               Email: laura.murphy@vermont.gov
     Email: AHoffman@riag.ri.gov
 8

 9

10
     For the STATE OF WASHINGTON                             For the STATE OF WISCONSIN
11   ROBERT W. FERGUSON                                      JOSHUA L. KAUL
     Attorney General                                        Wisconsin Attorney General
12

13    /s/ Ronald L. Lavigne                                   /s/ Gabe Johnson-Karp
     Ronald L. Lavigne (appearance pro hac vice)             Gabe Johnson-Karp (appearance pro hac vice)
14   Senior Counsel                                          Assistant Attorney General
     Office of the Attorney General                          Wisconsin Department of Justice
15   2425 Bristol Court SW, 2nd Fl.                          P.O. Box 7857
     Olympia, WA 98504                                       Madison, WI 53707
16
     Telephone: (305) 586-6751                               Telephone: (608) 267-8904
17   Email: ronald.lavigne@atg.wa.gov                        Email: johnsonkarpg@doj.state.wi.us

18

19

20

21

22

23

24

25

26

27

28
                                                        18
                          Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                     Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 23 of 24



 1   For the COMMONWEALTH OF                                 For the COMMONWEALTH OF VIRGINIA
     MASSACHUSETTS                                           MARK R. HERRING
 2   MAURA HEALEY                                            Attorney General
 3   Attorney General                                        Donald D. Anderson
                                                             Deputy Attorney General
 4    /s/ Seth Schofield                                     Paul Kugelman, Jr.
     Seth Schofield (appearance pro hac vice)                Senior Assistant Attorney General
 5   Senior Appellate Counsel                                Chief, Environmental Section
     David S. Frankel (appearance pro hac vice)
 6                                                            /s/ David C. Grandis
     Special Assistant Attorney General
 7   Energy and Environment Bureau                           David C. Grandis*
     Office of the Attorney General                          Senior Assistant Attorney General
 8   One Ashburton Place, 18th Flr.                          Office of the Attorney General
     Boston, MA 02108                                        202 North Ninth Street
 9   Telephone: (617) 963-2436 / 2294                        Richmond, VA 23219
     Email: seth.schofield@mass.gov                          Telephone: (804) 225-2741
10
     Email: david.frankel@mass.gov                           Email: dgrandis@oag.state.va.us
11

12
     For the DISTRICT OF COLUMBIA                            For the CITY OF NEW YORK
13   KARL A. RACINE                                          JAMES E. JOHNSON
     Attorney General                                        Corporation Counsel of the City of New York
14

15    /s/ Brian Caldwell                                      /s/ Nathan Taylor
     Brian Caldwell*                                         Nathan Taylor*
16   Assistant Attorney General                              New York City Law Department
     Social Justice Section                                  100 Church Street, Rm 6-144
17   Office of the Attorney General                          New York, NY 10007
18   for the District of Columbia                            Telephone: (646) 940-0736 (m)
     441 Fourth Street N.W., Ste # 600-S                     Telephone: (212) 356-2315
19   Washington, D.C. 20001                                  Email: NTaylor@law.nyc.gov
     Telephone: (202) 727-6211
20   Telephone: (202) 445-1952 (m)
     Email: brian.caldwell@dc.gov
21

22    *Application for admission pro hac vice forthcoming

23

24

25

26

27

28
                                                        19
                          Plaintiffs’ Opposition to Motions to Intervene by Business Organizations (ECF No. 43) and
                                                     Chantell and Michael Sackett (ECF No. 45) (3:20-cv-03005-RS)
            Case 3:20-cv-03005-RS Document 142 Filed 06/04/20 Page 24 of 24




                                    CERTIFICATE OF SERVICE
Case Name:            State of California, et al. v. Andrew R. Wheeler, et al.

Case No.:             3:20-cv-03005-RS

I hereby certify that on June 4, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

PLAINTIFFS’ OPPOSITION TO MOTIONS TO INTERVENE BY:
(1) BUSINESS ORGANIZATIONS (ECF No. 43); AND (2) CHANTELL AND MICHAEL
SACKETT (ECF No. 45)

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on June 4, 2020, at Los Angeles, California.



               Ernestina Provencio                                /s/ Ernestina Provencio
                    Declarant                                            Signature




LA2020300885
Certificate of Service.docx
